EXHIBIT 10.2
PREFERRED INTEREST AMENDMENT AGREEMENT
     This Preferred Interest Amendment Agreement (this “Amendment”) is made as
of this 8th day of August 2008 among NRG Common Stock Finance I LLC, a Delaware
limited liability company (“Issuer”), Credit Suisse Capital LLC (together with
its successor and assigns, “Purchaser”) and Credit Suisse Securities (USA) LLC
(“Agent”), solely in its capacity as agent for Purchaser and Issuer (Issuer,
Purchaser and Agent, collectively, the “Parties”).
W I T N E S S E T H
     WHEREAS, the Parties have heretofore entered into a Preferred Interest
Purchase Agreement dated as of August 4, 2006 (the “Preferred Interest Purchase
Agreement”) pursuant to which Issuer issued to Purchaser Issuer’s Series 1
Exchangeable Limited Liability Company Preferred Interests (the “Preferred
Interests”) on August 4, 2006;
     WHEREAS, the Parties have heretofore entered into an Amendment Agreement
dated as of February 27, 2008 relating to the Preferred Interest Purchase
Agreement (the “Amendment Agreement”) (and, for the avoidance of doubt,
references to the Preferred Interest Purchase Agreement herein shall mean the
Preferred Interest Purchase Agreement as modified or amended by such Amendment
Agreement with respect to the Preferred Interest Purchase Agreement);
     WHEREAS, the Parties hereto desire to amend the terms and provisions of the
Preferred Interests and the Preferred Interest Purchase Agreement as set forth
herein;
     NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the Parties, intending to be legally bound, hereby mutually covenant
and agree as follows:
     SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each capitalized term used herein and not otherwise defined herein has
the meaning assigned to such term in the Preferred Interest Purchase Agreement.
Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each other
similar reference and each reference to “this Preferred Interest Purchase
Agreement” and each other similar reference contained in the Preferred Interest
Purchase Agreement shall, after this Amendment becomes effective, refer to the
Preferred Interest Purchase Agreement as amended hereby.
     SECTION 2. Amendments. The Preferred Interest Purchase Agreement and
Certificate No. 1 for the Preferred Interests dated as of August 4, 2006
(“Certificate No. 1”) are hereby amended as follows, with such amendments

 



--------------------------------------------------------------------------------



 



taking effect as of the later of the final day of the Averaging Period (as
defined below) or, if Issuer is required to make a payment pursuant to Section
4(a) below, the day such payment is made (the “Effective Date”), and subject to
the further condition that as of such date Purchaser shall have received an
opinion (in form and substance satisfactory to Purchaser and its counsel), dated
as of the date hereof, of Kirkland & Ellis LLP, counsel for Issuer,
substantially in the form attached hereto as Exhibit A:
     (a) The third “Whereas” clause of the Preferred Interest Purchase Agreement
is amended by deleting the words “and exchangeable” in the first line.
     (b) Section 7(c) of the Preferred Interest Purchase Agreement is amended by
deleting the words “and exchange” in the second line.
     (c) The first paragraph of Certificate No. 1 is amended by deleting the
phrase “, EXCHANGE” in the fourth line.
     (d) The first paragraph of the reverse of Certificate No. 1 is amended by
(i) deleting the words “and exchangeable” on the second line and (ii) deleting
the phrase “and/or the common stock of NRG Energy, Inc.” that begins on the
second line.
     (e) Each reference to the “Series 1 Exchangeable Limited Liability Company
Preferred Interests” in Certificate No. 1 and the form of Assignment thereto
shall be replaced with the words “Series 1 Limited Liability Company Preferred
Interests.”
     (f) The Issuer shall execute on the Effective Date an amendment to the
Certificate of Designations substantially in the form of Exhibit B hereto.
     SECTION 3. Payment. On the Amendment Start Date, Issuer shall pay Purchaser
cash in immediately available funds by wire transfer to an account designated by
Purchaser in an amount equal to USD 10,621,070.99 (the “Initial Payment
Amount”).
     SECTION 4. Payment Adjustment. Promptly following the last day of the
Averaging Period the Calculation Agent shall determine the Final Payment Amount
(as defined below) and notify the Purchaser and the Issuer of such amount. On
the date one Settlement Cycle following the last day of the Averaging Period:
     (a) if the Final Payment Amount is greater than the Initial Payment Amount,
as an adjustment to the payment set forth in Section 3 above, Issuer shall make
a cash payment in USD to Purchaser in an amount equal to such difference by wire
transfer of immediately available funds to an account designated by Purchaser;
or

2



--------------------------------------------------------------------------------



 



     (b) if the Final Payment Amount is less than the Initial Payment Amount, as
an adjustment to the payment set forth in Section 3 above, Purchaser shall make
a cash payment in USD to Issuer in an amount equal to the absolute value of such
difference by wire transfer of immediately available funds to an account
designated by Issuer.
     “Amendment Start Date” means August 8, 2008.
     “Average VWAP Price” means the arithmetic average of the VWAP Prices for
the Trading Days in the Averaging Period.
     “Averaging Period” means a period of twelve consecutive Trading Days
beginning on the Amendment Start Date; provided that the Purchaser may
accelerate the final day of the Averaging Period to any Trading Day beginning on
or after the sixth Trading Day following the Amendment Start Date by notice to
the Issuer on or prior to such accelerated final day. The Calculation Agent may
determine that any Scheduled Trading Day is a Disrupted Day only in part, in
which case (i) the Calculation Agent may, but need not, extend the scheduled
final day of the Averaging Period, (ii) the Calculation Agent shall determine
the VWAP Price for such Disrupted Day based on Rule 10b-18 eligible transactions
in NRG Common Stock on the Exchange on such day during the period on such day
that the Exchange is open and no Market Disruption Event (or circumstance
described in Section 7 of this Amendment) has occurred and is continuing and
(iii) the Average VWAP Price will be determined by the Calculation Agent using
an appropriately weighted average of VWAP Prices.
     “Final Payment Amount” means the amount in USD for a given Average VWAP
Price as set forth in the table in Appendix A hereto; provided that if the
Average VWAP Price is between two Average VWAP Price amounts in the table, the
Final Payment Amount shall be determined by straight-line interpolation between
the Final Payment Amounts set forth for the next higher and lower Average VWAP
Price amounts in the table.
     SECTION 5. Adjustment of Terms. In the event of any stock split, stock
dividend, bankruptcy, insolvency, reorganization, Merger Event, Tender Offer,
rights offering, recapitalization, spin-off or other material event involving
the Company or the NRG Common Stock), the Calculation Agent shall adjust the
terms of this Amendment as appropriate to account for such event.
     SECTION 6. Representations, Warranties and Agreements.
     (a) Issuer and Purchaser each represents and warrants to the other that its
representations and warranties contained in Sections 4 and 5, respectively, of
the Preferred Interest Purchase Agreement are true and correct on the date
hereof as if made on the date hereof.

3



--------------------------------------------------------------------------------



 



     (b) Issuer represents and warrants to and for the benefit of, and agrees
with, Purchaser as follows:
     (i) it has the power to execute this Amendment, to deliver this Amendment
and to perform its obligations under this Amendment and has taken all necessary
action to authorize such execution, delivery and performance;
     (ii) such execution, delivery and performance do not violate or conflict
with any law applicable to it, any provision of its constitutional documents,
any order or judgment of any court or other agency of government applicable to
it or any of its assets or any contractual restriction binding on or affecting
it or any of its assets;
     (iii) all governmental and other consents that are required to have been
obtained by it with respect to the execution and delivery of and the performance
of its obligations under this Amendment have been obtained and are in full force
and effect and all conditions of any such consents have been complied with;
     (iv) its obligations under this Amendment constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general equitable principles;
     (v) no Early Redemption Event with respect to the Preferred Interests has
occurred and is continuing and no such event or circumstance would reasonably be
expected to occur as a result of its entering into or performing its obligations
under this Amendment;
     (vi) there is not pending or, to its knowledge, threatened against it or
any of its affiliates any action, suit or proceeding at law or in equity or
before any court, tribunal, governmental body, agency or official or any
arbitrator that is likely to affect the legality, validity or enforceability
against it of this Amendment or its ability to perform its obligations under
this Amendment;
     (vii) it is acting for its own account, and has made its own independent
decision to enter into this Amendment and as to whether this Amendment is
appropriate or proper for it based upon its own judgment and upon advice of such
advisors as it deems necessary; Issuer acknowledges and agrees that it is not
relying, and has not relied, upon any communication (written or oral) of
Purchaser or any Affiliate of Purchaser with respect to the legal, accounting,
tax or other implications of this Amendment and that it has conducted its own
analyses of the legal, accounting, tax and other implications hereof (it being
understood that

4



--------------------------------------------------------------------------------



 



information and explanations related to the terms and conditions of this
Amendment shall not be considered investment advice or a recommendation to enter
into this Amendment); it further acknowledges and confirms that it has taken
independent tax advice with respect to this Amendment;
     (viii) it is entering into this Amendment with a full understanding of all
of the terms and risks hereof (economic and otherwise) and is capable of
evaluating and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks; it is also capable of assuming (financially and otherwise), and assumes,
those risks;
     (ix) it acknowledges that neither Purchaser nor any Affiliate of Purchaser
is acting as a fiduciary for or an advisor to Issuer in respect of this
Amendment;
     (x) (A) none of it and its officers and directors is aware of any material
nonpublic information regarding the Company or the NRG Common Stock, (B) all
reports and other documents filed by the Company with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents), do not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading and (C) it is entering into this
Amendment in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws, including without limitation Rule 10b5-1
promulgated under the Exchange Act;
     (xi) it is not entering into this Amendment to create actual or apparent
trading activity in the NRG Common Stock (or any security convertible into or
exchangeable for NRG Common Stock) or to manipulate the price of the NRG Common
Stock (or any security convertible into or exchangeable for NRG Common Stock) or
otherwise in violation of the Exchange Act;
     (xii) without limiting the generality of Section 6(b)(ii), this Amendment
will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act;
     (xiii) it is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended;

5



--------------------------------------------------------------------------------



 



     (xiv) during the Averaging Period, it shall not, and shall cause its
affiliates and affiliated purchasers (each as defined in Rule 10b-18) not to,
directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, NRG Common Stock (or an equivalent interest, including a unit
of beneficial interest in a trust or limited partnership or a depository share)
or any security convertible into or exchangeable or exercisable for NRG Common
Stock, except through Purchaser;
     (xv) each of it and the Company is, and shall be as of the date of any
payment or delivery by it hereunder, solvent and able to pay its debts as they
come due, with assets having a fair value greater than liabilities and with
capital sufficient to carry on the businesses in which it engages;
     (xvi) during the Averaging Period, the NRG Common Stock shall not be
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act;
     (xvii) it shall not, at any time during the Averaging Period, communicate,
directly or indirectly, any material nonpublic information concerning itself or
the NRG Common Stock or purchases of NRG Common Stock by Purchaser (or its agent
or affiliate) to any Relevant CSNY Personnel (as defined below); “Relevant CSNY
Personnel” means any employee of Purchaser or any affiliate, except employees
that Purchaser has notified Issuer in writing are not “Relevant CSNY Personnel”;
     (xviii) it shall not enter into or alter any hedging transaction relating
to the NRG Common Stock corresponding to this Amendment; it also acknowledges
and agrees that any amendment, modification, waiver or termination of this
Amendment or the Preferred Interest Purchase Agreement must be effected in
accordance with the requirements for the amendment or termination of a “plan” as
defined in Rule 10b5-1(c) under the Exchange Act; without limiting the
generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act;
     (xix) none of it, the Company and their respective affiliated purchasers
(as defined in Rule 10b-18) have made any block purchases (as defined in
Rule 10b-18) during the calendar week in which the Amendment Start Date occurs
or any of the four calendar weeks preceding such week; and
     (xx) it shall (i) notify Purchaser prior to the opening of trading in the
NRG Common Stock on any day on which the Company makes any

6



--------------------------------------------------------------------------------



 



public announcement (as defined in Rule 165(f) under the Securities Act) of any
merger, acquisition, or similar transaction involving a recapitalization
relating to the Company (other than any such transaction in which the
consideration consists solely of cash and there is no valuation period), (ii)
promptly notify Purchaser following any such announcement that such announcement
has been made, and (iii) promptly deliver to Purchaser following the making of
any such announcement a certificate indicating (A) the Company’s average daily
Rule 10b-18 purchases (as defined in Rule 10b-18) during the three full calendar
months preceding the date of the announcement of such transaction and (B) the
Company’s block purchases (as defined in Rule 10b-18) effected pursuant to
paragraph (b)(4) of Rule 10b-18 during the three full calendar months preceding
the date of the announcement of such transaction. In addition, Issuer shall
promptly notify Purchaser of the earlier to occur of the completion of such
transaction and the completion of the vote by target stockholders. Issuer
acknowledges that any such public announcement may cause Purchaser to elect to
treat one or more Trading Days as Disrupted Days pursuant to Section 7 below.
Accordingly, Issuer acknowledges that its actions in relation to any such
announcement or transaction must comply with the standards set forth in
subclause (xviii) above.
     (c) Purchaser represents and warrants to and for the benefit of, and agrees
with, Issuer as follows:
     (i) it has the power to execute this Amendment, to deliver this Amendment
and to perform its obligations under this Amendment and has taken all necessary
action to authorize such execution, delivery and performance;
     (ii) such execution, delivery and performance do not violate or conflict
with any law applicable to it, any provision of its constitutional documents,
any order or judgment of any court or other agency of government applicable to
it or any of its assets or any contractual restriction binding on or affecting
it or any of its assets;
     (iii) all governmental and other consents that are required to have been
obtained by it with respect to this Amendment have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with; and
     (iv) its obligations under this Amendment constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general equitable principles.

7



--------------------------------------------------------------------------------



 



     (d) The Parties intend for the Amendment to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and to constitute a binding
contract, instruction or plan satisfying the requirements of 10b5-1(c) and to be
interpreted to comply with the requirements of Rule 10b5-1(c).
     SECTION 7. Additional Averaging Period Disruption. If on any Scheduled
Trading Day during the Averaging Period, Purchaser determines that (i) its or
its affiliates’ market activities in connection with this Amendment may raise
material risks under applicable securities laws or (ii) a Hedging Disruption has
occurred, Purchaser may, in its discretion, elect to treat such Trading Day as a
Disrupted Day in whole or in part as appropriate with regard to such relevant
securities laws or Hedging Disruption, as the case may be, and Purchaser shall
so notify Issuer.
     SECTION 8. Counterparts. This Amendment may be signed in counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument.
     SECTION 9. Governing Law; Jurisdiction. THIS AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PROVISIONS THEREOF.
     SECTION 10. Preferred Interest Purchase Agreement. Except as otherwise
specified in this Amendment, the Preferred Interest Purchase Agreement shall
remain in full force and effect.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

         
 
  ISSUER:    
 
       
 
  NRG COMMON STOCK FINANCE I LLC    
 
       
 
  By: /s/ Clint Freeland
 
Name: Clint Freeland    
 
  Title: Director and President    
 
       
 
  PURCHASER:    
 
       
 
  CREDIT SUISSE CAPITAL LLC    
 
       
 
  By: /s/ Marisa Scauzillo
 
Name: Marisa Scauzillo    
 
  Title: Authorized Signatory    
 
       
 
  By: /s/ Vittorio Scialoja
 
Name: Vittorio Scialoja    
 
  Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



         
 
  AGENT:    
 
       
 
  CREDIT SUISSE SECURITIES (USA) LLC    
 
       
 
  By: s/ Marisa Scauzillo
 
Name: Marisa Scauzillo    
 
  Title: Authorized Signatory    

 